On Motion for Rehearing.
HAWKINS, Judge.
It is urged upon rehearing that we were in error in holding the evidence sufficient to support the conviction. In view of appellant’s motion and argument thereon, we have been at much pains to again review the evidence. The facts are out of the ordinary in some particulars, demonstrating the truth of what has often been said, that is, that each case must stand or fall on the particular record in the individual case. We find in the statement of facts a map showing the location of the various roads, gates, residences, and other things referred to in the evidence, without which map much of the testimony would not be properly understood nor the' significance be apparent.
Mr. Graham’s residence was near a public road. Traveling in a northeasterly direction from Graham’s house and between one and two hundred yards therefrom was a bridge on said road over a small creek; farther east from the bridge was a gate on the south side of the road, which gate led into the Eaton place or pasture; farther east from this gate was another on the north side of the road, which gate led to the house of this appellant. Farther northeast the road intersected the highway between Zephyr and Blanket. East towards Zephyr a road called the “Turkey Peak Road” turned south from *979said highway and led past Dee Alexander’s house and towards Andy Page’s house. From the gate leading into the Eaton pasture, a road ran through the pasture and intersected this Turkey Peak Road not far from Dee Alexander’s place. The approximate distances between certain places are given in our original opinion. The state’s case is based upon the contention that appellant, Alexander, and Page participated in the burglary of Graham’s house. On the afternoon before the burglary that night Alexander was at Page’s house. At their request a witness named Hunt drove them in his car to appellant’s house where they arrived a while before sundown. Appellant, Alexander, and Page had a conversation which was not heard by Hunt. The latter then drove Alexander and Page down to the bridge which was near Graham’s house, leaving appellant at his house. Hunt let Alexander and Page out near the bridge about sundown. Hunt turned his car around east of the bridge and went home, turning in at the Eaton gate and going through the Eaton pasture. When Graham returned home about 10 o’clock, he discovered that his house had been entered and there had been stolen bedclothes, children’s wearing apparel, one hundred fifteen cans of meat and vegetables, seven or eight gallons of preserved fruit which was in pint, quart, and half gallon containers. All of this property was found later that night at Page’s house. The quantity of the stolen property was such that it could have been taken from Graham’s place to Page’s only in a vehicle of some kind. Upon investigation the tracks of three men were found leading from Graham’s house down toward the bridge heretofore mentioned where apparently a car had been parked. Two of these tracks were large, corresponding in size to the shoes worn by appellant and Page, and one was smaller, corresponding in size to the shoes worn by Alexander. These tracks and the size of them bear significance only as a circumstance in -connection with .the other facts in evidence. The car tracks found by Graham showed that one from casing was very low, and that the car had come -up the road west of the bridge, turned in front of Graham’s house, and gone back towards the bridge. This track of this car was followed, as Graham testified, back “across the bridge,” towards the Eaton gate. Between Graham’s house and said gate the car made two sets of tracks, one going towards Graham’s house, the other away from it. The car tracks leaving Graham’s apparently led into the Eaton gate. From that point on to the gate leading into appellant’s place there was only one track of the car, and witnesses thought they were back-tracking it, that is, that the tracks they followed from the Eaton gate to appellant’s gate had been made by the car as it came from appellant’s house to Graham’s house. After the discoveries mentioned, a search warrant was secured to search appellant’s place. He was not at home. While the officers were there, and a little after 12 o’clock at night, appellant and Alexander arrived in appellant’s car, Alexander driving. The car was hot; the casings corresponded to the impressions near Graham’s house, and the front casing shown by the impressions there to have been low was entirely fiat when the car arrived at appellant’s home. One of the officers and Graham, each with a flashlight, and one on each fender of the officer’s car, back-tracked appellant’s car. The tracks led them to the highway between Zephyr and Blanket, east on said highway to the Turkey Peak road, south on that road to the new highway between Brownwo’od and Zephyr, and east on that highway to the house of Page, who was found asleep, covered with some of the bedclothes which had been stolen from Graham’s house a few hours earlier. All of the other stolen property was found at Page’s house. How did it get there? The hypothesis suggested that Hunt participated in the burglary, and that the stolen property was taken to Page’s house in Hunt’s car is refuted by the evidence. That three parties were engaged in the burglary is an inference inescapable from the three sets of tracks found near the_ Graham house. Eliminating Hunt, which in our opinion the evidence does, it points to no others save appellant, Alexander, and Page. The evidence seems to establish that the stolen property was taken to Page’s in appellant’s car. The natural inference arises that the three parties who perpetrated the burglary left the vicinity of Graham’s house in the same car. Two men, appellant and Alexander, arrive in this same car at appellant’s house after 12 o’clock at night. One man is missing, but when the the car is back-tracked the third man— Page — is found in possession of all the stolen property. From the map in evidence and the explanatory testimony, the inference is clear that appellant’s car as it left Graham’s place turned into the Ea*980ton gate, went through the Eaton pasture to an intersection of the Turkey Peak road, then south on that road to Page’s house, where the stolen property was unloaded, and that appellant and Alexander were just arriving at appellant’s from the journey when they were greeted by the officers.
Because of the rather interesting and,unusual circumstances relied on by the state, we have written at greater length on rehearing than is ordinarily deemed necessary. From what has been said, it follows that we remain of the opinion that the evidence is sufficient to support the verdict. ’
The motion for rehearing is overruled.